DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 10/25/2021 that has been entered  wherein claims 1-14 are pending.
Information Disclosure Statement
The information disclosure statement filed 10/25/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Terminal Disclaimer
The terminal disclaimer filed on 10/25/20221 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10651264 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The nonstatutory double patenting rejection over claim U.S. Patent No. 10651264 is withdrawn in light of the terminal disclaimer filed 10/25/2021.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo (US 2004/0183083 A1) of record.
Regarding claim 1, Koo teaches a display device(Fig. 2B) comprising: 
a substrate(200); 
pixels(¶0038) disposed on the substrate(200), each of the pixels(¶0038) comprising at least one transistor(250, ¶0042) and a light-emitting element(260, ¶0038) electrically connected to the transistor(250, ¶0042) through a first contact hole(258, ¶0044) passing through an insulating layer(257, ¶0044);
a power line(246, ¶0043); 
an initialization power line(230, ¶0046), wherein: 
the light-emitting element(260, ¶0038) includes a first electrode(261, ¶0046) electrically connected to the transistor(250, ¶0042) through the first contact hole(258, ¶0044), 

 the initialization power line(230, ¶0046) is electrically connected to a source electrode(256a, ¶0044) or a drain electrode(256b, ¶0044) of the transistor(250, ¶0042) through a second contact hole(259, ¶0044) passing through the insulating layer(257, ¶0044).

The limitation of a power line(246, ¶0043) configured to supply driving power to the light-emitting element(260, ¶0038) is a recitation how the product/device is being used. The structure as defined in Koo could be used in the manner claimed (i.e. the power line of Koo could be configured to supply driving power to the light-emitting element) and thus Koo anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

The limitation of an initialization power line(230, ¶0046) configured to supply initialization power to the pixels(¶0038) is a recitation how the product/device is being used. The structure as defined in Koo could be used in the manner claimed (i.e. the initialization power line of Koo could be configured to supply initialization power to the pixels) and thus Koo anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be 

Regarding claim 2, Koo teaches the display device of claim 1, further comprising: 
a gate insulating layer(253, ¶0042) disposed on the substrate(200); 
a first interlayer insulating layer(251, ¶0041) disposed on the gate insulating layer(253, ¶0042); and 
a second interlayer insulating layer(255, ¶0040) disposed on the first interlayer insulating layer(251, ¶0041), 
wherein the insulating layer(257, ¶0044) is disposed on the second interlayer insulating layer(255, ¶0040).

Regarding claim 3, Koo teaches the display device of claim 2, wherein the transistor(250, ¶0042) comprises: 
an active pattern(252, ¶0042) disposed between the substrate(200) and the gate insulating layer(253, ¶0042); 
the source electrode(256a, ¶0044) and the drain electrode(256b, ¶0044) coupled to the active pattern(252, ¶0042); 
a gate electrode(254, ¶0042) disposed on the gate insulating layer(253, ¶0042) to correspond to the active pattern(252, ¶0042).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 2004/0183083 A1) of record.
Regarding claim 4, Koo teaches the display device of claim 2. 
The embodiment of Fig. 2b of Koo is silent in regards to the initialization power line(230, ¶0046) comprises a plurality of first conductive lines and a plurality of second conductive lines; and the first conductive lines and the second conductive lines are electrically connected to each other.

The embodiment of Fig. 3a of Koo teaches the initialization power line(230, ¶0049) comprises a plurality of first conductive lines(vertical lines of 230, ¶0049)  and a plurality of second conductive lines(horizontal lines of 230, ¶0049); and the first conductive lines(vertical lines of 230, ¶0049)  and the second conductive 

Regarding claim 5, Koo teaches the display device of claim 4. The embodiment of Fig. 2b of Koo is silent in regards to the initialization power line(230, ¶0046) has a mesh form.

The embodiment of Fig. 3a of Koo teaches the initialization power line(230, ¶0049) has a mesh form(Fig. 3a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 2B of Koo, so that the initialization power line has a mesh form, as taught by the embodiment of Fig. 3a of Koo, so that  the voltage drop across the initialization power line reduced with little loss thus ensuring each pixel in the matrix will receive the same 

Regarding claim 6, Koo teaches the display device of claim 4. The embodiment of Fig. 2b of Koo is silent in regards to a single light-emitting element(260, ¶0038) is disposed in each area formed by intersection of the first conductive lines and the second conductive lines.

The embodiment of Fig. 3a of Koo teaches a single light-emitting element(260, ¶0038) is disposed in each area formed by intersection of the first conductive lines(vertical lines of 230, ¶0049)  and the second conductive lines(horizontal lines of 230, ¶0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 2B of Koo, so that a single light-emitting element is disposed in each area formed by intersection of the first conductive lines and the second conductive lines, as taught by the embodiment of Fig. 3a of Koo, so that the voltage drop across the initialization power line reduced with little loss thus ensuring each pixel in the matrix will receive the same power and the same voltage from the initialization power line and thus providing uniform luminance between the pixels(¶0049).
Regarding claim 7, Koo teaches the display device of claim 4, wherein the first electrode(261, ¶0046) and the initialization power line(230, ¶0046) are disposed on a same layer(257, ¶0044) and include a same conductive material(¶0046).

Regarding claim 8, Koo teaches the display device of claim 7, wherein the first electrode(261, ¶0046) and the initialization power line(230, ¶0046) are disposed on the insulating layer(257, ¶0044).

Regarding claim 9, Koo teaches the display device of claim 4, wherein: 
the initialization power line(230, ¶0046) further comprises a contact portion(230 within 259).

The embodiment of Fig. 2a of Koo is silent in regards to the initialization power line(230, ¶0046) further comprises a contact portion(230 within 259) extending from an intersection where one of the first conductive lines and one of the second conductive lines  intersects each other.

The embodiment of Fig. 3a of Koo teaches the initialization power line(230, ¶0046) further comprises a contact portion(230 within 259) extending from an intersection where one of the first conductive lines(vertical lines of 230, ¶0049)  and one of the second conductive lines(horizontal lines of 230, ¶0049) intersects each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 2B of Koo, so that the initialization power line further comprises a contact portion extending from an intersection where one of the first conductive lines and one of the second conductive 

Regarding claim 10, Koo teaches the display device of claim 9, wherein the contact portion(230 within 259) has a shape(tapered shape of via) protruding toward the first contact hole(258, ¶0044).

The embodiment of Fig. 2a of Koo is silent in regards the contact portion(230 within 259) has a shape protruding toward the first contact hole(258, ¶0044) located in each area formed by intersection of the first conductive lines and the second conductive lines.

The embodiment of Fig. 3a of Koo teaches a contact portion(230 within 259) has a shape protruding toward the first contact hole(258, ¶0044) located in each area formed by intersection of the first conductive lines(vertical lines of 230, ¶0049)  and the second conductive lines(horizontal lines of 230, ¶0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 2B of Koo, so that the contact portion has a shape protruding toward the first contact hole located in each area formed by intersection of the first 

Regarding claim 11, Koo teaches the display device of claim 4, further comprising 
a scan lines(210, ¶0038) coupled to the pixels(¶0038) and disposed(¶0042) on the gate insulating layer(253, ¶0042); 
data lines(220, ¶0038) coupled to the pixels(¶0038) and disposed(¶0045) on the second interlayer insulating layer(255, ¶0040); 
wherein the power line(246, ¶0043) is disposed on the second interlayer insulating layer(255, ¶0040).

The limitation of a power line(246, ¶0043) configured to supply driving power to the light-emitting element(260, ¶0038) is a recitation how the product/device is being used. The structure as defined in Koo could be used in the manner claimed (i.e. the power line of Koo could be configured to supply driving power to the light-emitting element) and thus Koo anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Claims 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 2004/0183083 A1) in view of Kim et al.  (US 2014/0034923 A1), both of record.
Regarding claim 12, Koo teaches the display device of claim 11, but is silent in regards to the plurality of first conductive lines(vertical lines of 230, ¶0049) are extended in a direction oblique to the scan lines(210, ¶0038) and the data lines(220, ¶0038).

Kim teaches a display device(Fig. 2) wherein the plurality of first conductive lines(172, ¶0062) are extended in a direction oblique(oblique direction of 172 around T2) to the scan lines(121, ¶0062) and the data lines(171, ¶0062). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koo, so that the plurality of first conductive lines are extended in a direction oblique to the scan lines and the data lines, as taught by Kim, in order to all the first conductive lines to be almost parallel to data line(¶0062) yet still retaining space for the switching TFT(Fig. 2).

Regarding claim 13, Koo teaches the display device of claim 12.  The embodiment of Fig. 2b of Koo is silent in regards to the first conductive lines and the second conductive lines are spaced apart from the first electrode(261, ¶0046) of the light-emitting element(260, ¶0038) of the each of the pixels(¶0038).




Regarding claim 14, Koo teaches the display device of claim 12. The embodiment of Fig. 2b of Koo is silent in regards to the first conductive lines and the second conductive lines bypass the first electrode(261, ¶0046) of the light-emitting element(260, ¶0038) of each of the pixels(¶0038).

The embodiment of Fig. 3a of Koo teaches the first conductive lines(vertical lines of 230, ¶0049)  and the second conductive lines(horizontal lines of 230, ¶0049) bypass the first electrode(261, ¶0046) of the light-emitting element(260, ¶0038) of the each of .

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicants argue that the claimed feature of an initialization power line configured to supply initialization power to the pixels is not mere intended use, but involves the use of a line separate from the power supply line. As would be well-known to those of ordinary skill in the art, the initialization power line is connected to the pixel circuit in way which effectively utilizes initialization power.

The examiner respectfully submits that that Applicants have not specified what structural limitations prevents the interpreted initialization power line 230 of Koo from providing initialization power. In response to applicant's argument that initialization power line configured to supply initialization power to the pixels is not mere intended 

Applicant’s argue further claim 1 has been amended to recite a power supply line as an element separate and distinct from the initialization power line. Thus, power supply line 230 of Koo cannot teach two separately recited elements, namely, both the claimed power supply line and the claimed initialization power supply line. "Where a claim lists elements separately, 'the clear implication of the claim language is that those elements are 'distinct component[s]' of the [claimed] invention." Becton, Dickinson and Co. v. Tyco Healthcare Gr., LP, 616 F.3d 1249 (Fed. Cir. 2010). This is particularly true where the specification "confirms" that the separated claim elements are in fact separate elements. Engel Indus., Inc. v. Lockformer Co., 96 F.3d 1298 (Fed. Cir. 1996) is also on point, concluding that where a claim provides for two separate elements (a "second portion" and a "return portion" in Engel), these two elements "logically cannot be one and the same".

The examiner respectfully submits that the power line is interpreted as element 246, not initialization power line 230. Power line 246 and initialization power line 230 are two separate elements that are interpreted as two separately recited elements.



Examiner respectfully submits that element 246 is interpreted as the power line.  In its function as a capacitor electrode, power line 246 supplies power to the driving TFT 250.  The initialization power line 230 is separate and distinct from the power line 246.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892